



EXHIBIT 10.8

(Including amendments through 2/10/03)


3M


PERFORMANCE UNIT PLAN


SECTION 1


PURPOSE

        The purpose of this plan is to attract talented, competent and
resourceful managers to the Company and to provide a strong incentive for such
management employees to remain with the Company. The purpose of the plan is also
to provide such management employees an opportunity to acquire shares of the
Company’s common stock, with the belief that such equity participation will
provide incentive for added effort toward the Company’s growth and success. The
plan is intended to provide management incentive compensation related to the
long-range planning functions of management participants and the success of the
Company in the long-term context.


SECTION 2


DEFINITIONS

    (a)        “Company” shall mean 3M Company.

    (b)        “Plan” shall mean the Company’s Performance Unit Plan.

    (c)        “Committee” shall mean the Compensation Committee of the
Company’s Board of Directors, excluding any members who are eligible to receive
an award under the Plan.

    (d)        “Participant” shall mean a management employee of the Company or
any of its subsidiaries or affiliates who is designated as a Participant by the
Committee.

    (e)        “Award” shall mean the determination by the Committee that a
Participant should receive a given number of Performance Units, as evidenced by
a document of notification given a Participant at the time of such
determination.

    (f)        “Performance Unit” shall mean a unit of participation with a face
value of $120 which shall constitute the basis from which a Participant’s
payment shall be determined with regard to performance criteria established by
the Committee.

    (g)        “Performance Criteria” shall mean such internal performance
criteria for the Company as determined by the Committee with respect to each
Award and may include any one or more of several criteria, such as, but not
limited to, return on capital employed, sales growth, return on equity, total
shareholder return, economic profit or improvements in economic profit
(after-tax operating income, excluding non-recurring items, less the cost of
capital), improvements in certain asset or financial measures (including working
capital and the ratio of sales to net working capital), reductions in certain
asset or cost areas (including reductions in inventories or accounts receivable
or reductions in laboratory, engineering, sales or administrative costs), net
income or variations of income criteria in varying time periods, or general
comparisons with other peer companies or industry groups or classifications with
regard to one or more of these criteria. Such criteria shall include a target
for payment of the Performance Unit at full face value and upper and lower
limits for the measurement of payment to Participants.



--------------------------------------------------------------------------------

    (h)        “Performance Period” shall mean a period of no less than three
years, as determined by the Committee, during which Performance Criteria shall
be measured for purposes of calculating the payment with respect to each
Performance Unit. The Committee may elect, during the initial years of granting
Performance Units, to provide for shorter periods of less than three years.

    (i)        “Payment Date” shall mean a date determined by the Committee at
the time of the Award for purposes of making payment to the Participant. This
date shall be no later than the last day of the sixth month following completion
of the respective Performance Period, but may be extended, at the election of
the Committee, to a date not to extend beyond the tenth anniversary of the
completion of the Performance Period.


SECTION 3


PARTICIPATION

    (a)        The Committee shall determine and designate from time to time
those management employees of the Company and its subsidiaries or affiliates who
are to be granted Performance Units, and thereby become Participants, and the
number of Performance Units to be granted to each Participant.

    (b)        Performance Units granted by the Committee shall be by letters of
notification to Participants evidencing the Award in such form as the Committee
shall approve, which letters shall comply with and be subject to the terms and
conditions of this Plan. Further Performance Units may be granted by the
Committee from time to time to Participants, so long as this Plan shall continue
in full force and effect.


SECTION 4


GRANTING OF PERFORMANCE UNITS

    (a)        Grants of Performance Units shall be determined and directed by
the Committee from time to time. The letter of notification evidencing the Award
shall specify the number of Performance Units granted to the Participant, the
proration of such Performance Units if the Participant retires during the year
of grant, the commencement and expiration of the relevant Performance Period,
the Performance Criteria by which the payment value of the Performance Units
will be determined, and the Payment Date.

    (b)        Awards shall be granted to Participants in recognition of their
positions and ability to affect the Company’s performance. Either the Company’s
books and records or the Participant’s letter of notification of the Award shall
be deemed conclusive evidence of the granting of an Award and, in the event of
inconsistency or ambiguity, the Company’s books and records shall supersede and
prevail.


SECTION 5


COMPANY PERFORMANCE

        The Performance Criteria established by the Committee with respect to
each Award shall provide a means by which the Company’s performance may be
measured during the Performance Period specified in the Award. Actual Company
performance during the Performance Period shall determine the amount of payment
to be received by the Participant at the Payment Date. The payment value of the
Performance Units shall be adjusted to reflect the actual Company performance
during the Performance Period, within lower and upper limits established by the
Committee at the time of the Award.



--------------------------------------------------------------------------------


SECTION 6


PAYMENT

    (a)        The amount payable with respect to each Performance Unit shall be
contingent upon the attainment of Performance Criteria as established in the
Award during the specified Performance Period and the continued employment of
the Participant until the Payment Date as defined in Section 2(i) hereof.

    (b)        Amounts payable with respect to Performance Units under this Plan
shall be paid to Participants in cash, reacquired shares of the Company’s common
stock, or any combination of cash and reacquired shares of common stock, as
determined at the sole discretion of the Committee at the Payment Date. The
number of shares of common stock to be transferred by way of payment shall be
determined by dividing the dollar amount of payment to be effected thereby by
one hundred percent (100%) of the fair market value of such common stock as
reported on the New York Stock Exchange Composite Index on the payment date. The
fair market value shall be the average of the high and low prices so reported.

    (c)        A Participant shall obtain no absolute rights under any Award
under this Plan until the Payment Date, except as provided in Sections 9 and 10
hereof.

    (d)        The maximum payment to any Participant under this Plan with
respect to a single Award shall not exceed the amount reasonably determined by
the Committee to equal three-tenths of one percent (0.3%) of the consolidated
net income of the Company, excluding non-recurring items, for the calendar year
immediately preceding the year including the Payment Date.


SECTION 7


SPECIAL PAYMENTS

    (a)        In the event that the Committee elects a Payment Date more than
six months subsequent to the expiration of a Performance Period, the Participant
shall earn and receive at the Payment Date additional compensation from the
expiration of the Performance Period, as determined by the Committee.

    (b)        The Committee may elect, at its sole option, to advance the
Payment Date of any Award in the event of a Participant’s termination of
employment for any cause. This provision shall not confer any right upon a
Participant not otherwise conferred under Sections 6, 9 and 10 hereof.


SECTION 8


ADMINISTRATION

        The Plan shall be administered under the supervision and direction of
the Committee. In administering the Plan, the Committee will determine the
Participants and the number of Performance Units to be granted to individual
participants, establish appropriate Performance Periods and Performance Criteria
as bases for payments under the Plan, and determine the Payment Date and methods
and procedures for payment of Awards under the Plan. Further, it may be
necessary from time to time to change or waive requirements of the Plan, or
outstanding Performance Units, to conform with the law, to meet special
circumstances not anticipated or covered in the Plan, or to carry on successful
operation of the Plan, and in connection therewith, the Committee shall have the
full power and authority to:

    (a)        Prescribe, amend and rescind rules and regulations relating to
the Plan, or outstanding Performance Units, establish procedures deemed
appropriate for its administration, and make any and all other determinations
not herein specifically authorized which may be necessary or advisable for its
effective administration;



--------------------------------------------------------------------------------

    (b)        Make any amendments to or modifications of the Plan which may be
required or necessary to make the Plan set forth herein comply with the
provisions of any laws, federal or state, or any regulations issued thereunder,
and to cause the Company at its expense to take any action related to the Plan
which may be required under such laws or regulations; and

    (c)        Contest on behalf of Participants or the Company, at the expense
of the Company, any ruling or decision on any issue related to the Plan, and
conduct any such contest and any resulting litigation to a final determination,
ruling or decision.

        Nothing herein shall be deemed to authorize, and the Committee will have
no discretion, to alter or amend the Performance Criteria or the specific
performance goals of Awards under the Plan after they have been approved by the
Committee or communicated to Participants, whichever shall occur later in time.

        If required for compliance with legal or tax guidelines with regard to
its role in administering the Plan, the Committee may act through a subcommittee
of at least two of its members, none of whom shall be eligible to participate in
the Plan.


SECTION 9


TERMINATION OF AWARD

        Participation hereunder shall cease and all rights under the Plan and
any Award thereunder are forfeited by the Participant upon termination of
employment for any cause prior to the Payment Date other than (i) retirement
pursuant to any income or pension plan of the Company or any of its subsidiaries
or affiliates, (ii) retirement because of physical or mental disability, or
(iii) death. The foregoing shall not affect the right of the Committee to effect
special payments as provided in Section 7(b).


SECTION 10


RETIREMENT OR DEATH

    (a)        If a Participant retires pursuant to a pension plan maintained by
the Company or changes employment status as a result of physical or mental
disability prior to the Payment Date of an Award, such retirement or change in
status shall not affect any rights of the Participant under any Performance Unit
grants received by such Participant prior to such retirement or change in
employment status; provided, however, that the Committee may provide for the
proration of the Performance Units granted to a Participant in the year that
such Participant retires from employment with the Company.

    (b)        If a Participant dies without having received payment of any
Performance Units under outstanding Awards, payment of such Units shall be made
within six months following the date of death to such Participant’s surviving
beneficiary or beneficiaries or, if there shall be no such surviving
beneficiaries, to such Participant’s estate in the following manner:

  (i) If the Participant dies after the expiration of a Performance Period of an
Award, the payment shall be at the full rate previously determined, together
with any interest earned thereon until the date of payment; and


  (ii) If the Participant dies before the expiration of a Performance Period of
an Award, the amount of payment shall be at the lesser of:


  – the face value of each outstanding Performance Unit for which payment has
not been made; or


  – any other amount approved, in its discretion, by the Compensation Committee
of the Board of Directors.




--------------------------------------------------------------------------------

    (c)        Each Participant shall have the right at any time to designate
any person, persons or entity as the beneficiary or beneficiaries to whom
payment of the Participant’s outstanding Performance Units shall be made in the
event of the Participant’s death. Any designation filed under the Plan may be
revoked or changed by written instrument so signed and filed prior to the
Participant’s death.

    (d)        If a Participant designates more than one beneficiary to receive
such Participant’s outstanding Performance Units and any beneficiary shall
predecease the Participant, the Company shall pay the deceased beneficiary’s
share to the surviving beneficiary or beneficiaries proportionately, as the
portion designated by the Participant for each bears to the total portion
designated for all surviving beneficiaries.


SECTION 11


TRANSFERABILITY

        Any rights of a Participant under this Plan, and in or to an Award,
shall be personal in nature and may not be assigned or transferred (other than a
transfer by will or the laws of descent and distribution). Any attempted
assignment or transfer of the Award shall be null and void and without effect.


SECTION 12


WITHDRAWAL, AMENDMENT OR TERMINATION OF THE PLAN

        The term of the Plan shall be indefinite and the Plan shall continue in
full force and effect indefinitely until terminated at any time by action of the
Company’s Board of Directors or the Committee. Any such termination shall not
adversely affect Awards theretofore granted.

        The Company’s Board of Directors or the Committee may at any time
withdraw or amend the Plan, except that there shall be no withdrawal or
amendment which shall adversely affect Awards theretofore granted.


SECTION 13


CHANGE IN CONTROL

    (a)        For purposes of this Section 13, the following words and phrases
shall have the meanings indicated below, unless the context clearly indicates
otherwise:

  (i) “Person” shall have the meaning associated with that term as it is used in
Sections 13(d) and 14(d) of the Act.


  (ii) “Affiliates and Associates” shall have the meanings assigned to such
terms in Rule 12b-2 promulgated under Section 12 of the Act.


  (iii) “Act” means the Securities Exchange Act of 1934.


  (iv) “Continuing Directors” shall have the meaning assigned to such term in
Article Thirteenth of the Company’s Restated Certificate of Incorporation.


  (v) “Code” means the Internal Revenue Code of 1986, as amended.


    (b)        The Plan shall terminate and the Company shall immediately
distribute in cash to the respective Participants the value of all outstanding
Performance Units, as determined in accordance with the other provisions of this
Plan and this Section 13, upon the occurrence of a Change in Control of the
Company.



--------------------------------------------------------------------------------

    (c)        For purposes of this Section 13, a Change in Control of the
Company shall be deemed to have occurred if:

  (i) any person (together with its Affiliates and Associates), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, unless a majority of the
Continuing Directors of the Company’s Board of Directors prior to that time have
determined in their sole discretion that, for purposes of this Plan, a Change in
Control of the Company has not occurred; or


  (ii) the Continuing Directors of the Company’s Board of Directors shall at any
time fail to constitute a majority of the members of such Board of Directors.


    (d)        With respect to those Performance Units for which the Performance
Period has not been completed at the time of a Change in Control of the Company,
the value of such Units for purposes of this Section 13 shall be equal to the
product of a fraction, where the numerator of such fraction is the number of
full calendar months completed during the respective Performance Period and
prior to the Change in Control and the denominator of such fraction is 36,
multiplied by the largest of:

  (i) the value of such Performance Units computed as if the Company’s
performance during the remainder of the Performance Period following the Change
in Control equaled its performance during those full calendar quarters completed
during the respective Performance Period and prior to the date of the Change in
Control;


  (ii) the value of such Performance Units computed as if the Performance Period
for such Units was the three consecutive calendar year period ending immediately
prior to the year in which the Change in Control occurs; or


  (iii) any other amount approved, in its discretion, by the Committee.


    (e)        With respect to those Performance Units for which the Performance
Period has been completed at the time of a Change in Control of the Company, the
value of such Units for purposes of this Section 13 shall be the actual value as
adjusted to reflect the actual Company performance during the Performance Period
plus interest up to the date of distribution at the rate determined by the
Committee in accordance with the provisions of Section 7.

    (f)        In the event that the payments made pursuant to this Section 13
are finally determined to be subject to the excise tax imposed by Section 4999
of the Code, the Company shall pay to each Participant an additional amount such
that the net amount retained by such Participant, after allowing for the amount
of such excise tax and any additional federal, state and local income taxes paid
on the additional amount, shall be equal to the value of the Performance Units
distributed to such Participant pursuant to this Section 13.

    (g)        The Company shall pay to each Participant the amount of all
reasonable legal and accounting fees and expenses incurred by such Participant
in seeking to obtain or enforce his rights under this Section 13 or in
connection with any income tax audit or proceeding to the extent attributable to
the application of Section 4999 of the Code to the payments made pursuant to
this Section 13, unless a lawsuit commenced by the Participant for such purposes
is dismissed by the court as being spurious or frivolous. The Company shall also
pay to each Participant the amount of all reasonable tax and financial planning
fees and expenses incurred by such Participant in connection with such
Participant’s receipt of payments pursuant to this Section 13.

--------------------------------------------------------------------------------